Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 10/20/21 is acknowledged.
Claim Objections
Claim 8 is objected to because of the following informalities:  Regarding claim 8, in line 2, "the single tri-state inverter" should be --the single-input tri-state inverter--.  Appropriate correction is required.


Claim(s) 1, 3, 5-14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 7,719,304).
Regarding claim 1, fig. 9 of Clark teaches a latch circuit comprising: a single-input tri-state inverter [I11] for receiving an input D; a dual-input inverter [C1]; a first and second single-event transient (SET) filters [D6,D7]; a dual-input tri-state inverter [C2] includes a first input for receiving output signals from the dual-input inverter, a second input for receiving output signals from the dual-input inverter via the first SET filter, and an output for sending output signals to a first input of the dual-input inverter and to a second input of the dual-input inverter via the second SET filter; and a single-input inverter [I15] for receiving inputs from the dual-input inverter to provide an output Q for the latch circuit. Clark teaches the device as indicated above except wherein the first SET filter includes two inverters connected in series and a capacitor 
Regarding claim 3, the combination as indicated above teaches wherein the dual-input inverter includes two p-channel transistor and two n-channel transistors connected in series between power and ground (fig. 8A).
Regarding claim 5, the combination as indicated above teaches wherein the dual-input tri-state inverter includes two p-channel transistors and two n-channel transistors connected in series between power and ground (fig. 8B).
Regarding claim 7, the combination as indicated above teaches wherein the second SET filter includes two inverters connected in series and a capacitor connected between the two inverters.
Regarding claim 8, fig. 9 of Clark teaches a radiation-hardened latch, comprising: a single-input tri-state inverter [I11] for receiving an input D; a dual-input inverter; a first and second single-event transient (SET) filters [D6,D7]; a dual-input tri-state inverter [C2] includes a first input for receiving output signals from the dual-input inverter, a second input for receiving output signals from the dual-input inverter via the first SET filter, and an output for sending output signals to a first input of the dual- input inverter and to a second input of the dual-input inverter via the second SET filter; and a single-input inverter [I15] for receiving inputs from the 
Regarding claim 9, the combination as indicated above  teaches a clock signal (CLK) [eg. CLKb] tied to the single tri-state inverter, wherein the input D enters the single-input tri-state inverter when the clock signal CLK goes to a logical low.
Regarding claim 10, the combination as indicated above teaches wherein the output signals from the dual- input inverter only changes state when signals at both the first input and the second input of the dual- input inverter are the same (fig. 8A).
Regarding claim 11, the combination as indicated above teaches wherein the output signals from the dual- input inverter goes simultaneously to the single-input inverter and to another temporal filter formed by the dual-input tri-state inverter and the first SET filter.
Regarding claim 12, the combination as indicated above teaches wherein the dual input inverter and the second SET filter form a temporal filter.
Regarding claim 13, the combination as indicated above teaches wherein the dual input inverter and the second SET filter form a first temporal filter, and the dual-input tri-state inverter and the first SET filter form a second temporal filter.

Regarding claim 16, the combination as indicated above teaches wherein the dual-input inverter includes two p-channel transistor and two n-channel transistors connected in series between power and ground (fig. 8A).
Regarding claim 18, the combination as indicated above teaches wherein the dual-input tri-state inverter includes two p-channel transistors and two n-channel transistors connected in series between power and ground (fig. 8B).
Regarding claim 20, the combination as indicated above teaches wherein the second SET filter includes two inverters connected in series and a capacitor connected between the two inverters.

Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive.
Regarding claims 1 and 8, applicant states that “Heo discloses a main signal generator having two inverters in series with a capacitor between them. See Heo Para. [0045], Item 112a. Applicant submits that the main signal generator of Heo is different than the SET filter of Claim 6 (or current amended Claim 1).” However, as shown in fig. 2 of Heo, 112a covers the same element as Da, which is a single delay unit, where delays are used in D6 and D7 of Clark to filter out SETs by setting them at a longer duration than the single event transient events. Therefore, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the delay details as taught in Heo into D6 and D7 of Clark for the purpose of utilizing a suitable and well-known type of delay.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896